Citation Nr: 0311463	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  02-17 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability secondary to service-connected disability.

2.  Entitlement to an increased rating for chronic lumbar 
strain, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased rating for left shoulder 
impingement syndrome, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a compensable rating for right shoulder 
impingement syndrome.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to October 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for a psychiatric disability, secondary to his 
service-connected back or shoulder disabilities.  

In a notice of disagreement dated in October 2002, the 
veteran's representative referred to a claim for a total 
rating based on individual unemployability due to service-
connected disability.  As this matter has not been developed 
or certified for appeal, it is referred to the RO for 
appropriate action.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The veteran asserts that service connection is warranted for 
his psychiatric disability, secondary to his service-
connected disabilities.  The record establishes that service 
connection is in effect for residuals of chronic lumbar 
strain; residuals of left shoulder impingement syndrome; 
residuals of right shoulder impingement syndrome; hepatitis; 
residuals of a fracture of the fifth finger of the right 
hand; and for a scar of the anterior chest.  

When the veteran was seen in a VA outpatient treatment clinic 
in January 1999, it was reported that he became depressed due 
to chronic back pain.  The records show that bipolar 
affective disorder has been diagnosed.  The veteran's 
representative indicates that the veteran was treated at the 
Department of Veterans Affairs (VA) Medical Center, 
Leavenworth, Kansas, and that the examiner noted that the 
veteran continued to have back pain that made him depressed.  
This report has not been associated with the claims folder.  

The January 2002 rating action also denied the veteran's 
claims for increased ratings for his low back and bilateral 
shoulder disabilities.  A notice of disagreement with respect 
to these issues was received in October 2002.  However, a 
statement of the case was not issued with respect to the 
claims for increased ratings.  Where a statement of the case 
has not been provided following the timely filing of a notice 
of disagreement, a remand, not a referral is required by the 
Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board also notes that during the pendency of the appeal, 
the regulatory criteria for rating low back disabilities 
pursuant to Diagnostic Code 5293 were revised.  See 67 Fed. 
Reg. 54345 - 54349 (Aug. 22, 2002).  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA) is completed with regard to all 
issues that are the subject of this 
Remand.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the 
VCAA, codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied, to include 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103(a) and (b).  

2.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers, VA and non-VA, from 
whom he has received treatment for his 
psychiatric disability since his 
discharge from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran.

3.  The veteran should then be afforded a 
VA examination by a specialist in 
psychiatry, if available, to determine 
the nature and etiology of any current 
psychiatric disability.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran's 
psychiatric disability is related to any 
of his service-connected disabilities.  
The rationale for any opinion expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

4.  The RO should readjudicate the issues 
of entitlement to service connection for 
a psychiatric disability claimed as 
secondary to service-connected 
disability, and entitlement to an 
increased rating for residuals of chronic 
lumbar strain under the old and revised 
rating criteria.  If either benefit 
sought is not granted, the veteran and 
his representative should be provided a 
statement of the case and afforded the 
appropriate period to respond.

5.  The RO should issue a Statement of 
the Case reflecting its adjudication of 
the issues of entitlement to increased 
ratings for left and right shoulder 
impingement syndrome.  The veteran and 
his representative should be afforded the 
appropriate period of time to respond.

The case should then be returned to the Board for further 
appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


